DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.


Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques for header compression of TCP/IP packets wherein the compressed packets are then transmitted using PDCP layer. Each of the Independent claims 1, 7, 13, and 19, contains features which, when combined with 
For example, a prior art reference Melpignano et al. (US 2010/0208798 A1) teaches a method for communicating video data on a wireless channel in a packet-switched network includes the steps of operating at a wireless terminal a compression in packets on the video data during a video coding operation, detecting wireless channel conditions and adapting control parameters of the video coding operation to the detected wireless channel conditions. The compression operation is a robust header compression operation and the step of adapting control parameters of said video coding operation is performed depending on information about the wireless channel conditions detected on a feedback channel made available in a decompression step associated with the compression operation. The disclosure further teaches that after compression the packet is encapsulated into a Packet Data Convergence Protocol PPP packet which in turn, transforms the packet into a Radio Link Control (RLC) Service Data Unit (SDU), that can be transmitted in Unacknowledged Mode or Acknowledged Mode, par.[0031 – 0033]. The reference also discloses that 3GPP has adopted two header compression protocol types, “RFC 2507” and “RFC 3095”, and in particular Robust Header Compression has identified four profiles in par.[0043 – 0047]. Furthermore, the disclosure teaches that a header field value v to be compressed in window-based Least Significant Bit (W-LSB) algorithm is applied that transmits only its least significant bits, provided a suitable reference value v_ref is maintained both at the compressor and decompressor.

“applying least significant bit (LSB) encoding to a TCP Timestamp (TS) option of a TCP/IP packet using an offset parameter of zero to generate a compressed header in response to determining that a TCP TS field of the TCP/IP packet and a TCP TS field of a last TCP/IP packet transmitted have a same value, wherein a Timestamp Value (TSVal) field or a Timestamp Echo Reply (TSEcho) field of the TCP TS option of the compressed header has a size of one byte”.
As discussed above the disclosure of Mepignano teaches that RTP and TCP headers are transmitted over PDCP, and make use of RFC 2507 or RFC 3095, wherein RFC 3095 discloses that a compression for TCP/IP is in the works. Further investigation has led the Office to discovering an additional prior art reference RFC 4413, dated March 2006, and titled “TCP/IP Field Behavior”. 
The disclosure of RFC 4413 teaches TCP/IP field behavior as it relates to header compression. The abstract discloses, in part, “Header compression is possible because most header fields do not vary randomly from packet to packet.  Many of the
fields exhibit static behavior or change in a more or less predictable way.  When a header compression scheme is designed, it is of fundamental importance to understand the behavior of the fields in detail.  An example of this analysis can be seen in RFC 3095.  This memo performs a similar role for the compression of TCP/IP headers.” That is, the disclosure teaches a header compression method that is similar to the 
	“applying least significant bit (LSB) encoding to a TCP Timestamp (TS) option of a TCP/IP packet using an offset parameter of zero to generate a compressed header in response to determining that a TCP TS field of the TCP/IP packet and a TCP TS field of a last TCP/IP packet transmitted have a same value, wherein a Timestamp Value (TSVal) field or a Timestamp Echo Reply (TSEcho) field of the TCP TS option of the compressed header has a size of one byte”.
	Another prior art reference, Kapoor et al. (EP 1 974 528 B1) “Method and Apparatus for Enhancing Robust Performance When Encountering Silence Suppresion” discloses a method for Robust Header Compression as discussed in Borman RFC 3095 of 2001. The disclosure of Kapoor teaches header compression that reduces the amount of bandwidth consumed when transporting packets over a wireless medium, (Kapoor: Detailed Description). Further Kapoor recites, in part, “ Generally, when TS_STRIDE is a fixed value between consecutive packets, the compressed value of a scaled RTP TS is communicated by the compressor to the decompressor where it is decompressed. With a fixed TS_STRIDE value, it requires few bytes, such as in a UOR-0 or UOR-1 packet to transmit compressed values to the decompressor. A detailed description of these packet formats is found in RFC 3095. These packets are generally one to three bytes in length (plus two bytes of UDP checksum, if applicable) and contain SN, TS and CRC information, which is used to update the context of a header compression scheme.”, par.[0027 – 0028].

	“applying least significant bit (LSB) encoding to a TCP Timestamp (TS) option of a TCP/IP packet using an offset parameter of zero to generate a compressed header in response to determining that a TCP TS field of the TCP/IP packet and a TCP TS field of a last TCP/IP packet transmitted have a same value, wherein a Timestamp Value (TSVal) field or a Timestamp Echo Reply (TSEcho) field of the TCP TS option of the compressed header has a size of one byte”.
	An additional reference Leon (WO 02/28107 A2) discloses a method and apparatus for Robust Header Compression for RTP headers using the same principles as discussed in Bormann RFC 3095. In section 4.5.1 of the disclosure of Leon, it recites, “Least Significant Bits (LSB) encoding is used for header fields whose values are usually subject to small changes. With LSB encoding, the k least significant bits of the field value are transmitted instead of the original field value, where k is a positive integer. After receiving the k LSBs, the decompressor derives the original value using a previously received value as reference (v ref).”, in pg.34 of Leon. Leon also discloses an offset parameter of zero, see e.g. pg.35, which recites, in part, “The parameter p is introduced so that the interpretation interval can be shifted with respect to v_ref . Choosing a good value for p will yield more efficient encoding for fields with certain characteristics. For example, if a field value observed by the compressor always increases, p should be set to 0, and the interval becomes [v_ref , v_ref + 2 k - 1].” In contrast to the disclosure of Leon, the instant application sets the offset parameter value 
	“applying least significant bit (LSB) encoding to a TCP Timestamp (TS) option of a TCP/IP packet using an offset parameter of zero to generate a compressed header in response to determining that a TCP TS field of the TCP/IP packet and a TCP TS field of a last TCP/IP packet transmitted have a same value, wherein a Timestamp Value (TSVal) field or a Timestamp Echo Reply (TSEcho) field of the TCP TS option of the compressed header has a size of one byte”.
	Therefore, the Office finds that the claims are in condition for allowance. 
An additional prior art reference, Wu (US 2020/0100141 A1) “Method for Data Transmission and Terminal” discloses solving a problem in a 5G system about how to implement a header compression lion under an architecture where a new protocol layer is added. The method includes: compressing, for a data packet with a header, the header by a Packet Data Adaption Protocol PDAP layer or a Packet Data Convergence Protocol PDCP layer to obtain a data packet the compressed header; and adding a PDCP header into the data packet with the compressed header and transmitting a data packet with the compressed header and the PDCP header to a lower layer. In the architecture where the PDAP layer is added, the header compression is implemented through the PDAP layer or the PDCP layer, so that the new architecture where the PDAP layer is added is capable of supporting the header compression function
While the disclosure of Wu teaches using PDCP to compress an TCP/IP header it does not disclose:

Thus, the claims are considered to be in condition for allowance. 
An additional reference submitted in the IDS, Degermark M, et al. “IP Header Compression”, RFC 2507, Published February 1999, Network Working Group, 47 pages, submitted in an IDS. The Degermark reference discloses how to compress IP packet header over a point to point connections. 
While the disclosure of Degermark teaches compressing IP headers, it does not disclose:
“applying a least significant bit (LSB) encoding to a TCP Timestamp (TS) option of a TCP/IP packet using an offset parameter of zero to generate a compressed header in response to determining that a TCP TS field of the TCP/IP packet and a TCP TS field of a last TCP/IP packet transmitted have a same value, wherein a Timestamp Value (TSVal) field or a Timestamp Echo Reply (TSEcho) field of the TCP TS option of the compressed header has a size of one byte”
Thus, the claims are considered to be in condition for allowance.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pelletier et al. “Robust Header Compression (ROHC): A Profile for TCP/IP (ROHC – TCP)” RFC 6846 published January 2013, and retrieved on 10/16/2021 form https://datatracker.ietf.org/doc/html/rfc6846.
Bormann et al. “Robust Header Compression (ROHC): Framework and Four Profiles: RTP, UDP, ESP, and Uncompressed” RFC 3095 published July 2001, https://datatracker.ietf.org/doc/html/rfc3095#section-4.5.1”
West et al. “TCP/IP Field Behavior” RFC 4413, published March 2006, retrieved from https://datatracker.ietf.org/doc/html/rfc4413.
Liao et al. (US 2002/0097722 A1) which was cited in Non-Final Rejection dated 06/14/2021.
Lecompte (US 2009/0232093 A1) which was cited in Non-Final Rejection dated 06/14/2021.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411